I concur since, as noted in the opinion, no question has been raised respecting the effect to be accorded to the Executive Order of the President of the United States. Also, there is present no attempt by attachment or otherwise to effect a transfer of title of the original owner of the claim. (See opinions in Commission for Polish Relief, Ltd., v. BancaNationala A Rumaniei, decided herewith, 288 N.Y. 332.) *Page 346 
LEHMAN, Ch. J., RIPPEY, LEWIS and DESMOND, JJ., concur with LOUGHRAN, J.; FINCH, J., concurs in separate opinion in which CONWAY, J., concurs.
Judgment affirmed.